Name: Commission Regulation (EC) No 217/2003 of 4 February 2003 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2003 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements
 Type: Regulation
 Subject Matter: trade;  foodstuff;  plant product;  cooperation policy;  regions of EU Member States;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0217Commission Regulation (EC) No 217/2003 of 4 February 2003 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2003 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements Official Journal L 029 , 05/02/2003 P. 0003 - 0004Commission Regulation (EC) No 217/2003 of 4 February 2003 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2003 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 442/2002(2), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EEC) No 2958/93(3), as last amended by Regulation (EC) No 1820/2002(4), lays down the common detailed rules for implementing Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products to smaller Aegean islands, and pursuant to Article 3 of Regulation (EEC) No 2019/93, the amount of aid for this supply. (2) For the purposes of applying Article 2 of Regulation (EEC) No 2019/93, Commission Regulation (EC) No 3175/94(5), as last amended by Regulation (EC) No 140/2002(6), establishes for 2002 the forecast supply balances for cereals and dried fodder. The forecast supply balances should be established for 2003. Regulation (EC) No 3175/94 should therefore be amended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for cereal products and dried fodder for the smaller Aegean islands originating in the rest of the Community in 2003 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2003. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2003. For the Commission Franz Fischler Member of the Commission (1) OJ L 184, 27.7.1993, p. 1. (2) OJ L 68, 12.3.2002, p. 4. (3) OJ L 267, 28.10.1993, p. 4. (4) OJ L 276, 12.10.2002, p. 22. (5) OJ L 335, 23.12.1994, p. 54. (6) OJ L 24, 26.1.2002, p. 9. ANNEX Forecast supply balance for cereal products and dried fodder for the smaller Aegean islands for 2003 >TABLE> Groups A and B are defined in Annexes I and II to Regulation (EEC) No 2958/93.